                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

RENEA MARIE WRIGHT,

              Plaintiff,
                                                           Case No. 18-13885
v.
                                                           HON. MARK A. GOLDSMITH
RIDE CORP, et al.,

            Defendants.
____________________________/

                                  ORDER OF DISMISSAL

       On January 3, 2019, because the Court could not determine whether Plaintiff Renea

Marie Wright qualified to proceed in forma pauperis based on her application (Dkt. 2), the Court

issued an order directing Wright to submit documentation supporting her application on or

before February 4, 2019 (Dkt. 3).         Wright did not submit the necessary supporting

documentation to the Court by February 4. The Court, therefore, denied Wright’s application

and directed her to pay the filing fee on or before February 20, 2019. The Court notified Wright

that if no filing fee was paid before February 20, her case would be dismissed without prejudice

(Dkt. 4). No filing fee has been paid. Accordingly, this case is DISMISSED without prejudice.

       SO ORDERED.

Dated: March 4, 2019                                       s/Mark A. Goldsmith
       Detroit, Michigan                                   MARK A. GOLDSMITH
                                                           United States District Judge




                                               1
                              CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court’s ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on March 4, 2019.

                                                  s/Kristen MacKay for Karri Sandusky
                                                  Case Manager




                                             2
